DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 3, 2022 has been entered. Claims 1-4, 6-12 remain pending in the application.  Claim 5 is canceled.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 6) about objection to claim 10, Examiner withdraws the objection after the amendment.

Regarding Applicant’s argument (REMARKS page 6) about claim interpretation in claims 1 and 8, Examiner maintains the previous objection because Applicant does not address the issue in the amendment.

Regarding Applicant’s argument (REMARKS page 6) about supply unit is integrated into communication unit, which is moved from previous claim 5 to claim 1 in the amendment, the figures in REMARKS page 6 are not good enough to demonstrate “integrated” because the figures are block diagrams. A person of ordinary skill in the art know that circuit parts can be shown as separate elements or blocks while they can be located in a same circuit part. For further clarifying relationship between power supply unit and communication unit, Examiner uses a new prior art in this Office Action. The argument is moot based on the new ground rejections. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) “a supply unit for supplying ……” in claim 1 line 3; 
2) “a communication unit for receiving …… and for a transfer ……” in claim 1 line 4; 
3) “an evaluation and control unit for controlling …… and for evaluating ……” in claim 1 lines 6-7; 
4) “a supply unit for supplying ……” in claim 8 lines 1-2; 
5) “a communication unit …… and for transmitting ……” in claim 8 lines 2-3; 
6) “the high-frequency unit …… for carrying ……” in claim 8 lines 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kech et al. (U.S. Patent No. 2017/0170659, hereafter Kech) in view of IEC 61131-9:2013 (“Programmable controllers - Part 9: Single-drop digital communication interface for small sensors and actuators (SDCI)”, IEC Webstore – international electrotechnical commission, IEC 61131-9:2013, https://webstore.iec.ch/publication/4558, hereafter IEC) and Feinaeugle et al. (U.S. Patent No. 10469284, hereafter Feinaeugle).
Regarding claim 1, Kech discloses that a radar measuring device ([0067] lines 2-4, radar measure) for factory automation and/or logistics automation ([0054] lines 8-10, intended use) with 
a supply unit for supplying downstream unites with energy ([0009] lines 5-8),
a communication unit ([0023] lines 2-3) for receiving data from a superordinate unit and for the transfer of data from the radar measuring device to the superordinate unit ([0043] lines 1-2, 6-7, communication, measuring device, station; [0044] lines 5-6, from/to communication unit), 
an evaluation and control unit ([0073] line 1, function unit) for controlling a downstream high-frequency unit ([0048] lines 6-8, control measurement; [0075] lines 1-2, sensor connects to functional unit) and for evaluating measurement data determined by the high-frequency unit ([0073]).
However, Kech does not disclose single-drop interface. In the same field of endeavor, IEC discloses that 
wherein the communication unit is configured as a single-drop interface (page 18, line 1 under section “1 Scope”, single-drop, communication, interface).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kech with the teachings of IEC to use a single-drop communication interface. Doing so would provide a point-to-point communication link, as recognized by IEC (page 18 lines 3-4 under section “1 Scope”). 
However, Kech and IEC do not explicitly disclose integration of supply unit and communication unit.  In the same field of endeavor, Feinaeugle discloses that
the supply unit is integrated into the communication unit {col.2 lines 50-53, integrated arrangement, voltage supply unit, together with, IO-Link communication interface}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kech and IEC with the teachings of Feinaeugle to integrate supply unit and communication interface. Doing so would save system space and lower cost, as recognized by Feinaeugle (col.1 lines 30-36, space required, cost). 

Regarding claim 2, which depends on claim 1, Kech does not disclose single-drop interface. In the same field of endeavor, IEC discloses that in the radar measuring device,
 the single-drop interface is configured as an IO link interface (page 18, lines 1-2 under section “1 Scope”, single-drop, interface, IO-Link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kech and Feinaeugle with the teachings of IEC to use a single-drop communication interface as an IO link interface. Doing so would provide a point-to-point communication link, as recognized by IEC (page 18 lines 3-4 under section “1 Scope”). 

Regarding claim 4, which depends on claim 1, Kech discloses that in the radar measuring device,
the radar measuring device has an input circuit to ensure electromagnetic compatibility ([0037] lines 2-4).

Regarding claim 6, which depends on claim 1, Kech discloses that in the radar measuring device,
the radar measuring device has an intermediate energy accumulator ([0011] lines 4-6).

Regarding claim 7, which depends on claim 1, Kech discloses that in the radar measuring device,
the evaluation and control unit has an energy management device ([0048] lines 2, 6-8).

Regarding claim 8, Kech discloses that a method for operating a radar measuring device ([0067] lines 2-4, radar measure) with
a supply unit for supplying downstream units with energy ([0009] lines 5-8), 
a communication unit ([0023] lines 2-3) to receive data from a superordinate unit and for transmitting data of the radar measuring device to the superordinate unit ([0043] lines 1-2, 6-7, communication, measuring device, station; [0044] lines 5-6, from/to communication unit), 
an evaluation and control unit ([0073] line 1, function unit) to control a downstream high-frequency unit ([0048] lines 6-8, control measurement; [0075] lines 1-2, sensor connects to functional unit) and to evaluate measurements determined by the high- frequency unit ([0073]), 
the high-frequency unit is operated in an energy saving mode and activated at the request of a superordinate unit and/or cyclically for carrying out a measurement, and returned to the energy-saving mode after completing the measurement ([0073] measure after getting signal; [0044], receive request and give signal to communication unit; [0075] lines 1-4, only active as needed).
However, Kech does not disclose single-drop interface. In the same field of endeavor, IEC discloses that 
with the communication unit being embodied as a single-drop interface (page 18, line 1 under section “1 Scope”, single-drop, communication, interface)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kech with the teachings of IEC to use a single-drop communication interface. Doing so would provide a point-to-point communication link, as recognized by IEC (page 18 lines 3-4 under section “1 Scope”).
However, Kech and IEC do not explicitly disclose integration of supply unit and communication unit.  In the same field of endeavor, Feinaeugle discloses that
the supply unit is integrated into the communication unit {col.2 lines 50-53, integrated arrangement, voltage supply unit, together with, IO-Link communication interface}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Kech and IEC with the teachings of Feinaeugle to integrate supply unit and communication interface. Doing so would save system space and lower cost, as recognized by Feinaeugle (col.1 lines 30-36, space required, cost). 

Regarding claim 9, which depends on claim 8, Kech discloses that in the method, 
the radar measuring device has an intermediate energy accumulator ([0011] lines 4-6), and 
the high- frequency unit is supplied with energy at least partially from the intermediate energy accumulator ([0078] lines 1-5).

Regarding claim 10, which depends on claim 8, Kech discloses that in the method,
the evaluation and control unit has an energy management device ([0048] lines 2, 6-8) that activates and disables the high-frequency unit over the energy management device ([0053] lines 8-9, management unit allocates resources of control unit; [0048] lines 2, 6-8, function unit control; [0073] function unit triggers sensor; [0085] lines 4-5, drop in sensor loop).

Regarding claim 11, Kech discloses that a method of using the radar measuring device of claim 1 ([0067] lines 2-4, radar measure)
in an IO link network ([0042] line 5, series pass).

Regarding claim 12, which depends on claim 11, Kech discloses that the method is
in factory automation or logistics automation ([0054] lines 8-10; Intended use.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kech, IEC, and Feinaeugle as applied to claim 1 above, and further in view of Schultheiss et al. (U.S. Patent No. 2010/0103024, hereafter Schultheiss).
Regarding claim 3, which depends on claim 1, Kech, IEC, and Feinaeugle do not explicitly disclose the frequency range. In the same field of endeavor, Schultheiss discloses that in the radar measuring device,
the high-frequency unit has a measuring frequency of more than 100 GHz ([0004] line 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the measuring sensor in W-band frequency range by substituting the high-frequency range in Kech with the high-frequency range mentioned in Schultheiss because the fill level measuring device can be operated in different frequency ranges (see the options in [0004]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/BERNARR E GREGORY/Primary Examiner, Art Unit 3648